DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 09/23/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 09/23/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 09/23/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the claim objections other than what is set forth below have been withdrawn.

With regard to the objections to 112(b) rejections, Applicant’s arguments filed 09/23/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 09/23/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 24 is objected to because of the following informality:  
Claim 24 recites, “... at least one downlink positioning reference signal.” (line 3). It is suggested to replace it with “ ... at least one downlink positioning reference signal of the one or more downlink positioning reference signals.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “... receiving downlink positioning reference signal configuration information including at least one of a repetition factor, a resource time gap, a muting pattern, a comb size, or quasi co-positioning reference signals, based at least in part on measurement of the one or more uplink positioning reference signals ...” (lines 4-7). It is unclear in what relationship “based at least in part on measurement of the one or more uplink positioning reference signals” is connected to “receiving ...” or “at least one of ...”. In other words, it is unclear whether “at least in part on measurement of the one or more uplink positional reference signals” is a basis for “receiving ..”. Claims 11, 21 and 27 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-9, 12-19, 22-26 and 28-30 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 4-5, 9, 11, 14, 19, 21-22, 24, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaey et al (US Publication No. 2022/0110085) in view of Luo et al (US Publication No. 2019/0274061) and further in view of Frenne et al (US
Publication No. 2018/0242327).

Regarding claim 1, Khoryaey teaches, a method of measuring downlink positioning reference signals [FIG. 6; ¶0073-0075, a method of performing DL PRS measurements], comprising: 
transmitting one or more uplink positioning reference signals [FIG. 6; ¶0073 (step 606), (UE) transmits UL positioning reference signals (UL PRACH, UL SRS, UL PRS)]; 
receiving downlink positioning reference signal configuration information [FIG. 6; ¶0074 (step 608), the gNB configures or activates the set of DL PRS/DL CSI-RS signals for positioning measurements and triggers UE measurements of signal location parameters (e.g., FAP timing corresponding to each configured DL PRS/CSI-RS resource). At the same time, the gNBs can signal to UE (i.e., (UE) receiving) or any other network entity result of measurements of signal location parameters obtained based on UL reference signal transmission. Also, the gNBs can signal to UE (i.e., (UE) receiving) timestamps t3 of DL PRS/CSI-RS transmissions for each resource and location coordinates associated with configured DL PRS/CSI-RS resources (i.e., downlink positioning reference signal configuration information); note that since the gNB signaling to UE of timestamps t3 of DL PRS/CSI-RS transmissions for each resource and location coordinates associated with configured DL PRS/CSI-RS resources (i.e., downlink positioning reference signal configuration information) is subsequent to the gNB receiving the UL positioning reference signals, the timestamps t3 of DL PRS/CSI-RS transmissions for each resource and location coordinates associated with configured DL PRS/CSI-RS resources (i.e., downlink positioning reference signal configuration information) is associated with the UL positioning reference signals at least in view of transmission of the downlink positioning reference signal configuration information is subsequent to receiving the UL positioning reference signal or they both are control signals associated with a link between the gNB and UE] ... measurements of the one or more uplink positioning reference signals obtained by one or more wireless nodes [FIG. 6; ¶0073-0074, note that the gNBs perform measurement of signal location parameters based on UE UL transmission, and select UL RX beams to serve UE]; and 
measuring one or more downlink positioning reference signals based at least in part on the downlink positioning reference signal configuration information [FIG. 6; ¶0075 (step 614), (the UE) performs measurements of signal location parameters for each DL-PRS/DL CSI-RS resource].  
Although Khoryaey teaches, “receiving downlink positioning reference signal configuration information ... measurements of the one or more uplink positioning reference signals obtained by one or more wireless nodes”, Khoryaey does not explicitly teach (see, emphasis), receiving downlink ... reference signal configuration information including at least one of a repetition factor, a resource time gap, a muting pattern, a comb size, or quasi colocation (OCL) information, based at least in part on measurements of the one or more uplink signals.
However, Luo teaches, receiving downlink ... reference signal configuration information, based at least in part on measurements of the one or more uplink signals obtained by one or more wireless nodes [¶0109-0111, (network side device) sends configuration information of the downlink reference signal based on detecting a signal strength of the UE (see, ¶0109) or a sending direction of a sounding reference signal sent by the UE (¶0111)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Khoryaey by including the above-mentioned features, as taught by Luo because it would provide the system with the enhanced capability of improving measurement precision in an edge area [¶0106 of Luo].
Although Khoryaey in view of Luo teaches, “receiving downlink positional reference signal configuration information ... based at least in part on measurements of the one or more uplink positional reference signals obtained by one or more wireless nodes” as set forth above, Khoryaey in view of Luo does not explicitly teach (see, emphasis), downlink ... reference signal configuration information including at least one of quasi colocation (OCL) information.
However, Frenne teaches, downlink reference signal configuration information includes at least one of ... quasi co-location (QCL) information [FIG. 11; ¶0172, the first wireless device 1105 receives QCL configuration for the first and second DL RSs].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Khoryaey in view of Luo with the teachings of Frenne for “downlink reference signal configuration information includes at least one of ... quasi co-location (QCL) information” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 as set forth above, and Khoryaey further teaches, determining a location based at least in part on measurement values associated with the one or more downlink positioning reference signals [FIG. 6; ¶0075 (step 616), (the UE) performs self-positioning by using measured signal location parameters (i.e., measurement values associated with the one or more downlink positioning reference signals)].

Regarding claim 4, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 as set forth above, and Khoryaey further teaches, wherein measuring the one or more downlink positioning reference signals includes determining at least one of a time of arrival or a reference signal received power (RSRP) for at least one downlink positioning reference signal of the one or more downlink positioning reference signals [FIG. 6; ¶0075 (step 614), (the UE) performs measurements of signal location parameters (note that the signal location parameters include phase difference, time of arrival, time of arrival timestamps, time difference of arrival, propagation time/delays, angle of arrivals/departures, received reference signal powers (see, ¶0048)) for each DL-PRS/DL CSI-RS resource; note that the signal location parameters are measured for at least one DL-PRS/DL CSI-RI].  

Regarding claim 5, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 as set forth above, and Khoryaey further teaches, wherein measuring the one or more downlink positioning reference signals includes determining receiving a first downlink positioning reference signal of the one or more downlink positioning reference signals transmitted by a first wireless node, receiving a second downlink positioning reference signal of the one or more downlink positioning reference signals transmitted by a second wireless node, and determining a time difference of arrival based on a time of arrival for the first downlink positioning reference signal and a time of arrival for the second downlink positioning reference signal [FIG. 6; ¶0075 (step 614), (the UE) performs measurements of signal location parameters (note that the signal location parameters include phase difference, time of arrival, time of arrival timestamps, time difference of arrival, propagation time/delays, angle of arrivals/departures, received reference signal powers (see, ¶0048)) for each DL-PRS/DL CSI-RS resource; note that it is implicit that the time difference of arrival is measured for at least two reference signals including a first positioning reference signal and a second positioning reference signal, which requires receiving the two reference signals].

Regarding claim 9, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 and particularly, "the one or more downlink positioning reference signals" and “one or more uplink positioning reference signals” as set forth above. Although Khoryaey in view of Luo does not explicitly teach (see, emphasis), one or more downlink reference signals are quasi co-located with the one or more uplink positioning reference signal, Frenne further teaches, one or more downlink reference signals are quasi co-located with the one or more uplink positioning reference signals [FIG. 11; ¶0172, DL RS is QCL with UL RS].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Khoryaey in view of Luo with the teachings of Frenne for “one or more downlink reference signals are quasi co-located with the one or more uplink positioning reference signals” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  

Regarding claim 11, claim 11 is merely different from claim 1 in that it recites claimed features from the perspective of the other device to a device performing the steps of claim 1, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 11 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 14, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 11 as set forth above, and Khoryaey further teaches, wherein the one or more uplink positioning reference signal measurement values include at least one of an angle of arrival, a signal strength, or a time of arrival [FIG. 6; ¶0074, gNB performs measurement of signal location parameters (note that the signal location parameters include phase difference, time of arrival, time of arrival timestamps, time difference of arrival, propagation time/delays, angle of arrivals/departures, received reference signal powers (see, ¶0048)) based on UE UL transmission].

Regarding claim 19, Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 11 as set forth above, and Khoryaey further teaches, wherein the one or more wireless nodes includes the user equipment [FIG. 6; ¶0073, UE].

Regarding claim 21, Khoryaey teaches, an apparatus, comprising: 
a memory [FIG. 12; ¶0152, memory circuitry 1220];
at least one transceiver [FIG. 12; ¶0167, RFEM 1215]; 
at least one processor communicatively coupled to the memory and the at least one transceiver, and configured to actions [FIG. 12; ¶0159, driver circuitry 1246 or baseband circuitry 1210 (including CPU 1304E of FIG. 13) coupled to the memory circuitry and the RFEM, configured to actions]. 
Thus, claim 21 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 27, Khoryaey teaches, an apparatus, comprising: 
a memory [FIG. 11; ¶0140, memory circuitry 1120];
at least one transceiver [FIG. 12; ¶0143, RFEM 1115]; 
at least one processor communicatively coupled to the memory and the at least one transceiver, and configured to actions [FIG. 12; ¶0159, baseband circuitry 1110 (including CPU 1304E of FIG. 13) coupled to the memory circuitry and the RFEM, configured to actions]. 
Thus, claim 27 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 14.

Claims 3, 13, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaey et al (US Publication No. 2022/0110085) in view of Luo et al (US Publication No. 2019/0274061) and further in view of Frenne et al (US Publication No. 2018/0242327) and further in view of Zhang et al (US Publication No. 2020/0374749).

Regarding claim 3, although Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 and more particularly, “uplink positioning reference signal” as set forth above, Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), transmitting assistance data including uplink ... signal beam information. 
	However, Zhang teaches, transmitting assistance data including uplink ... signal beam information [¶0171, (terminal device) transmits beam status information including a reference signal resource index and RSRP of a beam].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Khoryaey in view of Luo and Frenne with the teachings of Zhang for “transmitting assistance data including uplink signal beam information” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 13, although Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 11 and particularly, "downlink positioning reference signals" and “uplink positioning reference signal” as set forth above, Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), receiving assistance data including uplink ...signal beam information from the user equipment, determining downlink ... signal configuration based at least in part on the assistance data.  
	However, Zhang teaches, receiving assistance data including uplink ...signal beam information from the user equipment [¶0171, (network device) receives beam status information including a reference signal resource index and RSRP of a beam from the terminal device], determining downlink ... signal configuration based at least in part on the assistance data [¶0171, (the network device) sends QCL indication (i.e., downlink signal configuration) to the terminal device; the QCL indication indicates that a third CSI-RS in the four transmit-receive beam pairs previously measured based on CSI-RSs and reported by the terminal device (i.e., assistance data) meets a QCL relationship; note that the QCL indication is based on information on the four best beams/CSI-RSs (i.e., assistance data) transmitted from the terminal device].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Khoryaey in view of Luo and Frenne with the teachings of Zhang for “receiving assistance data including uplink ...signal beam information from the user equipment, determining downlink ... signal configuration based at least in part on the assistance data” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 13.

Claims 6-7, 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaey et al (US Publication No. 2022/0110085) in view of Luo et al (US Publication No. 2019/0274061) and further in view of Frenne et al (US Publication No. 2018/0242327) and further in view of Manolakos et al (US Publication No. 2020/0236507).

Regarding claim 6, although Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 and particularly, "the one or more uplink positioning reference signals" and “the one or more downlink positioning reference signals” as set forth above, Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), wherein uplink signal utilizes a first bandwidth and downlink signal utilizes a second bandwidth that is different from the first bandwidth. 
	However, Manolakos teaches, uplink signal utilizes a first bandwidth and downlink signal utilizes a second bandwidth that is different from the first bandwidth [¶0127, UL bandwidth (i.e., uplink signal utilizes a first bandwidth) is small and DL bandwidth (i.e., downlink signal utilizes a second bandwidth) is large].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Khoryaey in view of Luo and Frenne with the teachings of Manolakos for “uplink signal utilizes a first bandwidth and downlink signal utilizes a second bandwidth that is different from the first bandwidth” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 7, Khoryaey in view of Luo, Frenne and Manolakos teaches, all the limitations of claim 6, and Manolakos further teaches, wherein the first bandwidth is less than the second bandwidth [¶0127, UL bandwidth (i.e., uplink signal utilizes a first bandwidth) is small and DL bandwidth (i.e., downlink signal utilizes a second bandwidth) is large].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 6.

Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaey et al (US Publication No. 2022/0110085) in view of Luo et al (US Publication No. 2019/0274061) and further in view of Frenne et al (US Publication No. 2018/0242327) and further in view of Su et al (US Publication No. 2022/0182160).

Regarding claim 8, although Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 1 and particularly, "the one or more uplink positioning reference signals" and “the one or more downlink positioning reference signals” as set forth above, Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), uplink reference signals utilize a first frequency layer and downlink positioning reference signals utilize a second frequency layer that is different from the first frequency layer.  
	However, Su teaches, uplink reference signals utilize a first frequency layer and downlink positioning reference signals utilize a second frequency layer that is different from the first frequency layer [FIG. 55; ¶0683-0684, UL SI-RS utilizes a lower frequency and DL SI-RS utilizes a higher frequency that is different from the lower frequency].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink positional reference signals and the downlink positioning reference signals in the method of Khoryaey in view of Luo and Frenne such that “uplink reference signals utilize a first frequency layer and downlink positioning reference signals utilize a second frequency layer that is different from the first frequency layer” as taught by Su because it would provide the system with the enhanced capability of improving orthogonality between the UL RS and the DL RS [¶0680 of Su].

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 18, Khoryaey in view of Luo, Frenne and Su teaches, all the limitations of claim 17. Although Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), wherein the first frequency layer comprises lower frequencies than the second frequency layer, Su teaches, the first frequency layer comprises lower frequencies than the second frequency layer [FIG. 55; ¶0683-0684, UL SI-RS utilizes a lower frequency and DL SI-RS utilizes a higher frequency that is different from the lower frequency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink positional reference signals and the downlink positioning reference signals in the method of Khoryaey in view of Luo and Frenne such that “uplink reference signals utilize a first frequency layer and downlink positioning reference signals utilize a second frequency layer that is different from the first frequency layer” as taught by Su because it would provide the system with the enhanced capability of improving orthogonality between the UL RS and the DL RS [¶0680 of Su].

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaey et al (US Publication No. 2022/0110085) in view of Luo et al (US Publication No. 2019/0274061) and further in view of Frenne et al (US Publication No. 2018/0242327) and further in view of Ostrem et al (US Publication No. 2018/0149727).

Regarding claim 12, although Khoryaey in view of Luo and Frenne teaches, all the limitations of claim 11 and particularly, "one or more uplink positioning signal" as set forth above, Khoryaey in view of Luo and Frenne does not explicitly teach (see, emphasis), performing an outlier rejection process on ... signal measurement values.  
	However, Ostrem teaches, performing an outlier rejection process on ... signal measurement values [¶0023, 0027-0028 and 0036; claim 3, performs an outlier rejection (by the outlier rejection filter) process on positional measurement values].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink positional reference signal measurement values in the method of Khoryaey in view of Luo and Frenne to be “outlier rejected” as taught by Ostrem because it would provide the system with the enhanced capability of improving accuracy and precision of geographic position data [¶0003 of Ostrem].

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469